--------------------------------------------------------------------------------

EX 10.19
 
FIRST AMENDMENT TO SERVICES AGREEMENT
 
First  Amendment to the Services Agreement entered into on March 6, 2018,
between Ariel Scientific Innovations Ltd., a company organized under the laws of
Israel ("Ariel"), and Qrons Inc., a Wyoming corporation (the "Company").


WHEREAS, the Company and Ariel are parties to the Services Agreement related to
the services of  Dr. Gadi Tugerman  and his AU team ; and


WHEREAS, the Company and Ariel desire to amend the Services Agreement to extend
the term thereof for an additional twelve months as provided herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Services Agreement.


2.    Amendment. The Services Agreement shall be hereby amended as follows:


The Service Period as defined in Section 1.2 of the Services Agreement is hereby
extended for an additional twelve-month period and shall terminate on March 6,
2020,
 
3. Fees. In consideration for the performance of the Services, the Company shall
pay Ariel a total amount of $41,160 in quarterly payments in advance of $10,290
commencing on the execution of this agreement and on the 1st of June, September
and December 2019.


3. Ratification. Except as specifically amended hereby, all of the terms and
conditions of the Services Agreement shall remain in full force and effect and
are hereby ratified and affirmed.


4. Counterparts. This First Amendment made be executed in one or more
counterparts each of whch when executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.


IN WITNESS WHEREOF, this First Amendment has been executed by the parties hereto
effective as of March  6, 2019.


Ariel Scientific Innovations Ltd.
By: /s/Larry Loev
Name: Larry Loev
Title: CEO
Qrons Inc.
By: /s/Jonah Meer
Jonah Meer
Chief Executive Officer



